Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  “an element isolation region forming step of forming an element isolation region formed on a semiconductor substrate” in line 3 and “forming a gate” in line 7. For the purpose of examination, it is considered as “an element isolation region forming step of forming the element isolation region on a semiconductor substrate” and “forming the gate” respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "channel region has a shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “channel region has the shape”. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0049084 A1 (“Saka”) in view of US 2009/0140304 A1 (“Kudoh”).

Regarding claim 1, Saka shows (Fig. 3-4) a semiconductor element (Tr3) comprising: 
an element isolation region (24, para 55) formed on a semiconductor substrate (12, para 55); 
a source region (25a, para 59); 
a drain region (25b, para 59); 
a gate (22, para 52) arranged on a surface of the semiconductor substrate between the source region and the drain region with an insulating film (26, gate insulating, para 60) interposed between the gate and the semiconductor substrate; and 
a channel region (14, para 60) that is arranged directly below the gate and between the source region and the drain region and is arranged adjacent to the element isolation region.
Saka does not show the channel has a shape in which a channel length that is a distance between the drain region and the source region is shortened in a vicinity of the element isolation region. 

    PNG
    media_image1.png
    616
    841
    media_image1.png
    Greyscale

Kudoh shows (Fig. 2-3) the channel (23, para 42) has a shape in which a channel length (along the dotted lines within the channel) that is a distance between the drain region and the source region is shortened in a vicinity of the element isolation region (compared to the central channel length as shown above). 
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kudoh, with the trapezoidal channel shape, to the invention of Saka.
The motivation to do so is that the capability of transferring signal charges from the photoelectric conversion element to the floating diffusion region can be improved (para 18 and 39).


    PNG
    media_image2.png
    616
    841
    media_image2.png
    Greyscale

Regarding claim 2, Saka as previously modified by Kudoh shows the channel region (23) has a the shape (shown above) in which an interface with the drain region (20) protrudes (as shown above) in a direction of the source region, in the vicinity of the element isolation region (24).

Regarding claim 3, Saka as previously modified by Kudoh shows wherein, in the gate (21 above channel 23), an end face in the vicinity of the drain (20) has a shape substantially identical to a shape of the interface between the channel region and the drain region (as seen above).

Regarding claim 4, Saka as previously modified by Kudoh shows wherein, 

    PNG
    media_image3.png
    122
    68
    media_image3.png
    Greyscale
 
in the channel region, an interface (the left vertical section of 23) with the source region (vertical side of the channel region along 27) has a shape of a plane perpendicular to a direction of the drain region (top of 27 having a horizontal surface as shown above).

Regarding claim 6, Saka as previously modified by Kudoh shows wherein the drain region (26) is formed by being doped with an impurity with a resist as a mask (Kudoh, para 52), the resist having a shape in which a boundary with the drain region protrudes in the direction of the source region (since 27 protrudes towards PD), in the vicinity of the element isolation region (24).

Regarding claim 7, Saka as previously modified by Kudoh shows wherein the element isolation region (Kudoh, 24) includes a semiconductor region of a conductivity type (p-type, para 43) different from a conductivity type of the channel region (23, n-type similar to 14 of Saka para 60).

Regarding claim 8, Saka as previously modified by Kudoh shows wherein the channel region includes a semiconductor region of a conductivity type (Kudoh, n-type similar to 14 of Saka, para 60) identical to a conductivity type of the source region (n-doped region of PD connected to Tr1 drain in Fig. 2) and the drain region (Kudoh, drain FD, N+).

Regarding claim 10, Saka shows (Fig. 3-4) a method of manufacturing a semiconductor element (Tr3), comprising: 
an element isolation region forming step of forming the element isolation region (24) on a semiconductor substrate (12);
a source and drain forming step of forming a source region (25a) and a drain region (25a); 
a gate forming step of forming the gate (22) arranged on a surface of the semiconductor substrate between the source region and the drain region with an insulating film (26) interposed between the gate and the semiconductor substrate; and 
a channel forming step of forming a channel region (14) that is arranged directly below the gate and between the source region and the drain region and is arranged adjacent to the element isolation region. 
Saka does not show the channel region has a shape in which an interface with the drain region protrudes in a direction of the source region, in a vicinity of the element isolation region.

Kudoh shows (Fig. 2-3) the channel region (23, para 42) has a shape in which an interface with the drain region protrudes in a direction of the source region, in a vicinity of the element isolation region (the two triangular regions between drain area 20 and PD near the 24 as shown above). 
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kudoh, with the trapezoidal channel shape, to the invention of Saka.
The motivation to do so is that the capability of transferring signal charges from the photoelectric conversion element to the floating diffusion region can be improved (para 18 and 39).

2. Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Kudoh, as applied to claim 2 above, further in view of US 7927902 B2 (“Park”).

Regarding claim 5, Saka as previously modified by Kudoh shows the gate having a shape in which a boundary with the drain region protrudes in the direction of the source region, in the vicinity of the element isolation region.
Saka as previously modified by Kudoh does not show wherein the drain region is formed by being doped with an impurity with the gate as a mask.
Park shows (Fig. 5D) wherein the drain region (226, 326) is formed by being doped with an impurity (162) with the gate as a mask (col 10,11, ln 65-67 and 10-25).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Park, with impurity doping using gate as a mask, to the invention of Saka as previously modified by Kudoh.
The motivation to do so is that the combination produces the predictable result of saving additional mask for such doping (col 10, ln 65-67).  

3. Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Kudoh, as applied to claim 1 above, further evidenced by US 2017/0365631 A1 (“Iizuka”).

Regarding claim 9, Saka as previously modified by Kudoh shows wherein the drain region (Saka, 25b or Kudoh 20) is formed by being doped with any of phosphorus, arsenic, antimony, indium or germanium, as an impurity (para 69).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819